DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a process.
Group II, claim(s) 9, drawn to a synthetic leather.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a process comprising: (i) first, contacting a textile with an aqueous solution comprising a cationic hydroxyethylcellulose polymer to form a modified textile component; (ii) subsequently, impregnating the modified textile component with an aqueous polyurethane dispersion externally stabilized with an anionic surfactant; and (iii) precipitating the polyurethane in the modified textile component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gu (US 2015/0299945) in view of Tambor (US 4737156) and Sommer (US 3527653).
Gu teaches a method of making synthetic leather comprising: frothing a mixture comprising PUD, at least one latex, at least one surfactant, and at least a thickener; applying the frothed mixture to a short-standing needled-fiber fabric that is optionally impregnated with a PU resin (step (ii)); adjusting the thickness of the frothed PUD using methods known in the art; and subjecting the coated fabric to curing conditions (paragraphs [0008]-[00012]). In one embodiment the textile is impregnated with a polyurethane resin (paragraph [0064]). The leathers disclosed are externally stabilized (paragraph [0030]), which requires the addition of a surfactant to stabilize the polyurethane dispersion (paragraph [0072]). Examples of suitable surfactants include anionic surfactants (paragraph [0031]).
Gu is silent as to contacting the textile with an aqueous solution comprising a cationic hydroxyethylcellulose polymer to form a modified textile component (step (i)).
Tambor teaches treating a textile substrate before, during, or after dyeing with a cationic cellulose substrate and a cationic modifier (col. 1, lines 53-58). Graft copolymers of hydroxyethyl cellulose and an N,N diallyl-N,N-dialkyl ammonium salt are particularly useful as dye enhancers (col. 1, lines 59-61). Treatment of textiles with the cationic cellulose graft copolymer provides textiles which exhibit improved dye add-ons as well as improved dye levelness and wash-fastness (col. 1, lines 62-67). The fabric may be treated solely by the cellulose graft copolymers in a liquid medium such as water (col. 4, lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leather of Gu to be treated by a cationic graft copolymers of hydroxyethyl cellulose and an N,N diallyl-N,N-dialkyl ammonium salt applied in water in order to provide a textile which exhibits improved dye add-ons as well as improved dye levelness and wash-fastness.
With respect to when the step of treatment with the cationic cellulose graft polymer occurs, to one of ordinary skill in the art it would have been obvious to try treatment before impregnation of the artificial leather and after impregnation of the artificial leather in order to determine which provides the desired dye levelness and wash-fastness.
Gu in view of Tambor is silent as to the step of precipitating the polyurethane (step (iii)).
Sommer teaches that it is known in the art that leather-like structures include an elastomeric binding agent such as polyurethane which is uniformly distributed within a textile substrate (col. 1, lines 33-44). It is also known in the art to impregnate and precipitate the elastomer (col. 1, lines 47-55).
Since both Gu in view of Tambor and Sommer teach impregnation of polyurethane into a textile to produce and artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a precipitating step after the impregnation step, because it is a known step in the art needed to produce a polyurethane impregnated artificial leather. See MPEP 2143.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789